DETAILED ACTION
This action is in response to the amendment to application 16/792081, filed on 16/571138. Claims 14-17 are pending, all newly presented. Claims 1-13 were canceled in the amendment. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2020/0104762, hereinafter “Gibson.”
Regarding claim 14, Gibson anticipates “A control system for an office, (see, e.g., Gibson para. 14; “an intelligent furnishing system for managing use of workstations by various users.”) comprising: 
at least one workspace device having an original equipment manufacturer (OEM) smart controller for controlling the at least one workspace device; (see, e.g., Gibson, fig. 1 & associated text, “Workstation 15” comprises an OEM smart controller).
a smart desk having a universal smart controller, the universal smart controller being in communication with the OEM smart controller of the at least one workspace device and being capable of controlling the at least one workspace device through the OEM smart controller; (see, e.g., Gibson, fig. 1 & associated text, “Electronic Device 20” comprises a universal smart controller, capable of controlling, among other devices, Workstation 15 via its OEM controller)
a remote server connected to the internet and in communication with the universal smart controller of the smart desk, the remote server being capable of controlling the at least one workspace device via the universal smart controller; (see, e.g., Gibson, fig. 1 & associated text, “Server 25”)
wherein control commands to control the at least one workplace device may be issued in any of three ways: directly through the OEM smart controller, indirectly through the universal smart controller of the smart desk; or remotely by communicating with the remote server through an internet enabled communication device.” (see, e.g., Gibson, fig. 1 & associated text; control commands can be entered directly at Workstation 15, indirectly through Electronic Device 20, and/or remotely via Server 25).
Regarding claim 17, Gibson anticipates “The control system of Claim 14, wherein the workspace device is a workspace fitness device.” (see, e.g., Gibson, para. 18; a “sit-stand desk” is a workplace fitness device).
Regarding claim 16, Gibson anticipates “The control system of Claim 14, wherein the workspace device is a smart chair.” (see, e.g., Gibson, para. 18; “the workstation 15 may refer to an adjustable chair such as, for example, an Aeron chair sold by Herman Miller of Zeeland, Mich.”; fig. 6 & associated text). 
Regarding claim 17, Gibson anticipates “The control system of Claim 14, wherein the internet enabled communication device comprises at least one selected from a group consisting of a smartphone, a tablet, a personal computer, a laptop computer or a smartwatch.” (see, e.g., Gibson, para. 16; “The electronic device 20 may be, for example, a smart phone, tablet computer, laptop computer, smart watch, desktop computer, and the like.”).

Response to Arguments
	All previously pending claims are cancelled therefore all previously standing grounds of rejection are withdrawn. The foregoing rejections are new.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191